Exhibit 10.1

SECURITY AND CONTROL AGREEMENT

This SECURITY AND CONTROL AGREEMENT, dated as of June 23 2006 (this “Security
Agreement”), is entered into by and between HEALTH NET, INC., a Delaware
corporation (the “Pledgor”), U.S. BANK TRUST NATIONAL ASSOCIATION, as trustee
for the registered holders from time to time (the “Holders”) of the Notes (as
defined herein) issued by the Pledgor under the Indenture referred to below (in
such capacity, the “Trustee”), and U.S. BANK NATIONAL ASSOCIATION, as
“securities intermediary” (as defined in Section 8-102 of the UCC (as defined
below)) hereunder (in such capacity, the “Securities Intermediary”).

All references herein to the “UCC” are to the Uniform Commercial Code as in
effect from time to time in the State of New York. Capitalized terms not
otherwise defined herein or in the UCC have the meaning given them in the
Indenture referred to below.

RECITALS

A. The Pledgor has issued $400,000,000 aggregate principal amount of 8-3/8%
Senior Notes due 2011 (the “Notes”) pursuant to an indenture, dated as of
April 12, 2001, by and between the Pledgor and the Trustee (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”).

B. The Pledgor has caused $497,387,479.50 to be transferred to the Securities
Intermediary (the “Escrow Deposit”), on the date hereof, and the Securities
Intermediary, in accordance with the terms hereof will acquire U.S. Government
Securities (as defined in the Indenture), in the amounts listed on Schedule I
hereto (the “Pledged Securities”), which will be held in the Securities Account
(as defined below) maintained by the Trustee with the Securities Intermediary,
to be held and maintained separate and apart from all other assets and
properties of the Pledgor or Trustee, and for the sole benefit of the Holders of
the Notes.

C. The Securities Intermediary has established a securities account at the
Securities Intermediary’s office at U.S. Bank National Association, 100 Wall
Street, Suite 1600, New York, New York 10005. This securities account bears
Account No. 77091581 and is in the name of “Health Net, Inc.” (the “Securities
Account”).

D. The Pledgor desires for the Securities Intermediary to hold the Pledged
Securities for the sole benefit of the Holders as provided herein and will
receive a certification from Deloitte & Touche that the cash flow generated by
the Pledged Securities held in the Securities Account will be sufficient to pay
all interest and principal with respect to the Notes when due.

E. Concurrently with the execution of this Security Agreement, the Pledgor is
delivering to the Securities Intermediary an executed notice of redemption to
redeem all of the Notes in accordance with the Indenture (the “Notice of
Redemption”). Upon the Securities Intermediaries’ receipt of a Ratings Notice
(as defined below), the Pledgor desires for the Securities Intermediary to
deliver the Notice of Redemption to the Trustee as set forth below and to
provide sufficient funds to the Trustee to redeem all of the Notes as provided
in the Indenture.

F. The Pledgor desires to grant the Trustee, for its benefit and the ratable
benefit of the Holders of the Notes, a continuing first-priority lien on and
security interest in the



--------------------------------------------------------------------------------

Pledged Securities, as provided herein, until all of the Notes are redeemed in
accordance with the Indenture.

AGREEMENT

NOW, THEREFORE, in view of the foregoing and in consideration of the mutual
promises herein and the benefits to be received therefrom, the Pledgor, the
Trustee, and the Securities Intermediary hereby adopt each of the foregoing
recitals and further agree as follows:

SECTION 1. Acquisition of U.S. Government Securities; Grant of Security
Interest.

(A) Upon receipt of the Escrow Deposit, the Securities Intermediary will acquire
U.S. Government Securities, in the amounts listed on Schedule I hereto, and pay
any fees, expenses or commissions in connection therewith. The Pledged
Securities will be held in the Securities Account and will be held and
maintained separate and apart from all other assets and properties of the
Pledgor or Trustee, and for the sole benefit of the Holders of the Notes.

(B) The Pledgor hereby grants to the Trustee, for its benefit and for the
ratable benefit of the Holders of the Notes, a continuing first-priority lien on
and security interest in and to all of the Pledgor’s right, title and interest
in, to and under the following (wherever located), whether investment property,
general intangibles, other rights, interests, claims, or otherwise
(collectively, the “Pledged Collateral”): (1) the Securities Account, all
“Financial Assets” (as defined in UCC § 8-102(a)(9)) credited thereto (including
the Pledged Securities), and all “Security Entitlements” (as defined in UCC
§ 8-102(a)(17)) with respect thereto, (2) any successor or other account into
which Financial Assets credited to the Securities Account may be transferred or
held at any time and all Security Entitlements with respect thereto, and (3) all
proceeds of any and all of the foregoing (including proceeds that constitute
property of the types described in the foregoing clauses (1) and (2)).

SECTION 2. Security for Obligations. This Security Agreement and the security
interest granted hereby secure (i) the Pledgor’s prompt and complete payment of
all amounts due, whether at maturity, upon redemption, acceleration or mandatory
prepayment, or otherwise, under the Notes and (ii) the Pledgor’s timely and full
payment of all its other obligations under the Notes, the Indenture and this
Security Agreement (collectively, the “Obligations”).

SECTION 3. Delivery of Pledged Securities; Maintenance of Securities Account;
Governing Law.

(a) The Securities Intermediary shall cause all securities or other property
underlying any Financial Assets credited to the Securities Account, including
all Pledged Securities, to be registered in the name of the Securities
Intermediary, endorsed to the Securities Intermediary or in blank, or credited
to another securities account maintained in the name of the Securities
Intermediary. In no case will any Financial Asset credited to the Securities
Account be registered in the name of, payable to the order of, or specially
endorsed to the Pledgor, unless it has been specially endorsed to the Securities
Intermediary or in blank.

 

2



--------------------------------------------------------------------------------

(b) The Securities Intermediary shall not disburse or dispose of any Pledged
Collateral except in accordance with the terms hereof.

(c) Concurrently with the execution and delivery of this Security Agreement, the
Trustee and the Securities Intermediary are delivering to the Pledgor a
certificate, in the form of Exhibit A hereto, duly executed by an officer of
each of the Trustee and the Securities Intermediary, confirming that (i) the
Trustee has established and will maintain the Securities Account with the
Securities Intermediary, and (ii) the Securities Intermediary has received the
Pledged Securities and has credited the same to the Securities Account, in
accordance with this Security Agreement.

(d) The Pledgor hereby authorizes the Trustee to file financing or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Trustee may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted or to be granted to the
Trustee under this Security Agreement. Such financing statements shall describe
the collateral in the same manner as described in this Security Agreement.

(e) This Security Agreement and the Securities Account shall be governed by the
laws of the State of New York. Regardless of any provisions in any other
agreement, for purposes of the UCC, the State of New York shall be the
jurisdiction of the Securities Intermediary for purposes of Section 9-305 and
Section 8-110 of the UCC.

SECTION 4. Entitlement Orders; Subordination of Lien, Waiver of Set-Off, etc.

(a) The Trustee shall have the sole power to originate “Entitlement Orders” (as
defined in UCC § 8-102(a)(8)) with respect to, the Pledged Collateral. The
Securities Intermediary shall comply with Entitlement Orders issued by the
Trustee with respect to the Pledged Collateral, without further consent of the
Pledgor or any other Person.

(b) The Securities Intermediary hereby agrees that any security interest in any
of the Pledged Collateral that it has or may in the future acquire shall be
subordinate to the Trustee’s security interest created hereby. The Financial
Assets held in the Securities Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the Trustee.

(c) In the event of any conflict between this Security Agreement and any other
agreement to which the parties hereunder are parties thereto, the terms of this
Security Agreement shall prevail.

(d) The Securities Intermediary hereby confirms and agrees that:

(i) It has not entered into any agreement (other than this Security Agreement)
with the Pledgor with respect to the Securities Account.

(ii) It has not granted, and until the termination of this Security Agreement
will not grant, control (including without limitation, “control” as defined in
UCC § 8-106) over or with respect to any Pledged Collateral to any Person other
than the Trustee (for the benefit of Holders of the Notes). It has not entered
into, and until the termination of this Security

 

3



--------------------------------------------------------------------------------

Agreement will not enter into, any agreement with any Person in which it agrees
to comply with Entitlement Orders, relating to the Pledged Collateral, from any
Person other than the Trustee or which purports to limit or condition its
obligation under this Section 4 to comply with the Trustee’s Entitlement Orders.

SECTION 5. Adverse Claims. The Securities Intermediary does not know of any
claim to, or interest in, any Pledged Collateral other than those of the Trustee
(for the benefit of Holders of the Notes) and the Pledgor. If any Person asserts
or attempts to enforce any Lien or adverse claim (including by means of writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against any Pledged Collateral, the Securities Intermediary will promptly notify
the Trustee and the Pledgor thereof.

SECTION 6. Redemption.

SECTION 6.1 Entitlement Orders; Redemption.

(a) If at any time the Securities Intermediary shall receive any order from the
Trustee directing transfer or redemption of any Financial Asset relating to the
Securities Account, the Securities Intermediary shall comply with such
entitlement order without further consent by the Pledgor or any other person. If
the Pledgor is otherwise entitled to issue Entitlement Orders (as defined in UCC
§ 8-102(a)(8)) and such orders conflict with any Entitlement Order issued by the
Trustee, the Securities Intermediary shall follow the orders issued by the
Trustee.

(b) As soon as practicable after both of the Rating Agencies (as defined in the
Indenture) have ascribed to the Notes a rating of Investment Grade (as defined
Indenture), the Pledgor shall deliver to the Securities Intermediary a notice
substantially in the form attached as Exhibit B hereto (the “Ratings Notice”).
Upon the Securities Intermediary’s receipt of a Ratings Notice, the Securities
Intermediary shall fill in the date for the redemption of the Notes in the
Notice of Redemption as specified in the Ratings Notice and deliver the Notice
of Redemption to the Trustee.

(c) After receipt of a Ratings Notice, the Securities Intermediary shall:

(i) liquidate sufficient assets in the Securities Account to deliver sufficient
net liquidation proceeds (after deducting any applicable Securities Intermediary
and Trustee fees and charges), as specified in the Ratings Notice, to the
account of the Trustee in order to redeem all of the Notes; and

(ii) return any remaining assets in the Securities Account to the Pledgor.

SECTION 6.2 General Provisions.

(a) Nothing in this Security Agreement shall afford the Pledgor any right to
issue Entitlement Orders with respect to any Pledged Collateral.

(b) Nothing in this Section 6 shall limit the Trustee’s rights and powers under
this Security Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 7. Representations and Warranties. The Pledgor hereby represents and
warrants that, as of the date hereof:

(a) The Pledgor has not pledged, assigned, sold, granted a lien or a security
interest in, or otherwise conveyed the Pledged Collateral in favor of any person
other than the Trustee. The Pledgor has not authorized the filing of and is not
aware of any financing statements against Pledgor that include a description of
collateral covering the Pledged Collateral other than any financing statement
relating to the security interest granted to the Trustee hereunder or that has
been terminated. The Pledgor is not aware of any judgment liens or tax liens
filed against the Pledgor.

(b) The Pledgor has not consented to the Securities Intermediary of the
Securities Account to comply with instructions or entitlement orders of any
Person other than the Trustee.

(c) The Pledgor’s execution and delivery of, and its performance of its
obligations under, this Security Agreement will not (i) contravene any provision
of applicable law or statute, the Pledgor’s organizational documents, any
material agreement or other material instrument binding upon the Pledgor or any
of its affiliates, or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Pledgor, or (ii) result in the
creation or imposition of any Lien on any of the Pledgor’s assets, except for
the security interest granted to the Trustee herein. No consent, approval,
authorization or order of, qualification with, or other action by any
governmental or regulatory body or agency or any third party is required by the
terms of the Pledged Collateral (other than consents that have been obtained
prior to the execution of this Security Agreement) for (i) the transfer to the
Trustee of the Pledgor’s interest and rights in the Pledged Collateral
hereunder, (ii) the Pledgor’s execution, delivery or performance of this
Security Agreement, or (iii) the Pledgor’s grant of, or the perfection and
maintenance of, the security interest created hereby (including its
first-priority nature), assuming the Trustee’s and Securities Intermediary’s
compliance with its obligations hereunder. Notwithstanding the foregoing, a
breach of any of the representations and warranties in this Section 7(a) will
not constitute a default under this Security Agreement unless that breach causes
a material adverse effect on (i) the validity or enforceability of this Security
Agreement or any other material agreement executed in connection with the
transactions contemplated herein or in the Indenture, or (ii) the Pledgor’s
ability to perform its material obligations under the Notes and the Indenture.

(d) The Pledgor has duly and validly authorized, executed, and delivered this
Security Agreement. Assuming the Trustee’s and Security Intermediary’s due
authorization, execution and delivery of this Security Agreement and its
enforceability against the Trustee and the Securities Intermediary in accordance
with its terms, this Security Agreement constitutes the Pledgor’s valid and
binding agreement, enforceable against the Pledgor in accordance with its terms,
except as (i) may be limited by bankruptcy, insolvency, fraudulent transfer,
preference, reorganization, moratorium, receivership or similar laws now or
hereafter in effect relating to or affecting creditors’ rights or remedies
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability and the discretion of the court
considering the matter.

(e) The Securities Account is not in the name of any Person other than the
Trustee or the Pledgor and either the Trustee or the Pledgor is the legal and
beneficial

 

5



--------------------------------------------------------------------------------

owner of the Pledged Securities and other Pledged Collateral. The Pledgor owns
and has good and marketable title to the Pledged Securities and other Pledged
Collateral free and clear of any Lien, claim or encumbrance of any person or
entity (except for the security interest granted to the Trustee herein). No
financing statement or other instrument similar in effect covering the Pledgor’s
interest in the Pledged Securities is on file in any public office, other than
any financing statement filed under this Security Agreement.

(f) This Security Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Pledged Collateral (subject to the limitations in UCC
§ 9-315 with respect to proceeds) in favor of the Trustee, which security
interests is prior to all other Liens, and is enforceable as such against all
creditors of the Pledgor and against any Person purporting to purchase any of
the Pledged Collateral from the Pledgor.

(g) There are no legal or governmental proceedings pending or, to the best of
the Pledgor’s knowledge, threatened to which the Pledgor or any of its
affiliates is a party or relating to any property of the Pledgor or any
affiliate that would materially adversely affect the Pledgor’s power or ability
to perform its obligations under this Security Agreement, the Notes, or the
Indenture.

(h) No law or governmental regulation (including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System)
applicable to the Pledgor prohibits the grant of the security interest to the
Trustee hereunder.

(i) The Pledgor is a corporation whose jurisdiction of organization is Delaware.
The Pledgor will not change its form or jurisdiction of organization without
giving at least 30 days’ prior written notice to the Trustee.

SECTION 8. Pledgor’s Covenants. In addition to its other agreements herein, the
Pledgor covenants and agrees with the Trustee and the Holders of the Notes that
from and after the date hereof until the Termination Date:

(a) It will, promptly upon request by the Trustee, execute and deliver or cause
to be executed and delivered all assignments, instruments and other documents,
in form and substance reasonably satisfactory to the Trustee, and take any other
action that is necessary or desirable to perfect, further evidence the
perfection of, continue the perfection of, or protect the first priority of, the
Trustee’s security interest in the Pledged Collateral, to protect the Pledged
Collateral against rights, claims, or interests asserted therein by third
persons (other than any right, claim, or interest created by the Trustee on
behalf of the Holders of the Notes), to enable the Trustee to enforce its rights
and remedies hereunder, and to effect the purposes of this Security Agreement.
The Pledgor will promptly pay all reasonable costs incurred in connection with
any of the foregoing;

(b) It will not (and will not purport to) (i) sell or otherwise dispose of, or
grant any option or warrant with respect to, any of the Pledged Collateral or
its beneficial interest therein, or (ii) create or permit to exist any Lien or
other adverse interest in or with respect to its beneficial interest in any of
the Pledged Collateral (other than the security interest granted herein);

(c) It will not (i) enter into any agreement or understanding that, directly or
indirectly, restricts or inhibits or purports to restrict or inhibit the
Trustee’s rights or

 

6



--------------------------------------------------------------------------------

remedies hereunder, including, without limitation, the Trustee’s right to
dispose of the Pledged Collateral as provided herein, or (ii) fail to pay or
discharge any tax, assessment or levy of any nature with respect to its
beneficial interest in the Pledged Collateral later than five days before the
date of any proposed sale under any judgment, writ or warrant of attachment with
respect to its beneficial interest;

(d) It will at all times remain the sole beneficial owner of the Pledged
Collateral (subject to the security interest granted to the Trustee herein);

(e) It will not change the name on the account or its account number without the
Trustee’s prior written consent.

SECTION 9. Securities Intermediary’s Representations, Warranties and Covenants.
The Securities Intermediary represents and warrants that it is, as of the date
hereof, and it agrees that for so long as it maintains the Securities Account
and acts as securities intermediary under this Security Agreement it shall be, a
“Securities Intermediary” (as defined in the UCC and in 31 C.F.R. § 357.2). In
furtherance of the foregoing, and in addition to its other representations,
warranties, and agreements herein, the Securities Intermediary hereby:

(a) represents and warrants that it is a financial institution that, in the
ordinary course of its business, maintains securities accounts for others and is
acting in that capacity with respect to the Securities Account;

(b) represents and warrants that all of the Pledged Collateral has been and will
be credited to the Securities Account;

(c) covenants that, as Securities Intermediary hereunder and with respect to the
Securities Account, it shall not take any action inconsistent with, and
represents and warrants that it is not and so long as this Security Agreement
remains in effect will not become party to any agreement whose terms are
materially inconsistent with, and would prevent the Trustee and the Pledgor from
substantial enjoyment of the benefits contemplated by, this Security Agreement;

(d) agrees to treat all assets credited to the Securities Account as a Financial
Asset;

(e) agrees, so long as it serves as Securities Intermediary under this Security
Agreement, to maintain the Securities Account as a securities account and
maintain appropriate books and records in respect thereof in accordance with its
usual procedures and subject to the terms of this Security Agreement;

(f) agrees, with the other parties to this Security Agreement, that its
jurisdiction, for purposes of UCC § 8-110(e) and 31 C.F.R. 357.11(b) as it
pertains to this Security Agreement, the Securities Account and all Security
Entitlements relating thereto, shall be the State of New York; and

(g) agrees that it will maintain the Securities Account, at its office at the
address set forth in the Recitals hereof, segregated from all other accounts,
and will not change the name on the account or its account number without the
Trustee’s prior written consent.

 

7



--------------------------------------------------------------------------------

SECTION 10. Power of Attorney. Upon the occurrence and continuation of an Event
of Default, in addition to all of the powers granted to the Trustee under the
Indenture, the Pledgor hereby appoints and constitutes the Trustee as the
Pledgor’s attorney-in-fact, with full authority in its place and its name to
take, from time to time in the Trustee’s discretion, any action and to execute
any instrument that the Trustee may deem necessary or advisable to accomplish
the purposes of this Security Agreement. The Trustee’s authority under this
Section 10 shall include, without limitation, the authority to endorse and
negotiate any checks or instruments representing proceeds of Pledged Collateral
in the name of the Pledgor, execute and give receipt for any certificate of
ownership or any document constituting Pledged Collateral, transfer title to any
item of Pledged Collateral, sign the Pledgor’s name on all financing statements
(to the extent permitted by applicable law) or any other document deemed
necessary or appropriate by the Trustee to preserve, protect or perfect the
security interest in the Pledged Collateral and to file the same, prepare, file
and sign the Pledgor’s name on any notice of Lien, and to take any other actions
arising from or incident to the powers granted to the Trustee in this Security
Agreement. This power of attorney is coupled with an interest and is
irrevocable. Notwithstanding anything to the contrary herein, the Trustee has no
duty or obligation to exercise any of the powers in this Section 10.

SECTION 11. No Assumption of Duties; Reasonable Care. The Trustee and the
Securities Intermediary undertake to perform only those duties that are
expressly and specifically set forth herein. This Security Agreement does not,
and may not be interpreted to, impose any implied duties or obligations on
either of them, including, without limitation, any obligation to monitor the
Pledgor’s performance of its obligations hereunder. The Pledgor acknowledges
that the Trustee and Securities Intermediary have not participated in the
selection of financial assets to be deposited in or credited to the Securities
Account. Except as provided by applicable law or by the Indenture, the Trustee
shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral if the Trustee accords the Pledged
Collateral treatment substantially similar to that which the Trustee accords
similar property held by the Trustee for similar accounts, it being understood
that the Trustee shall not have any responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities or other
matters relative to any Pledged Collateral, whether or not the Trustee has or is
deemed to have knowledge of such matters, (ii) monitoring the Pledgor’s
compliance with its covenants herein, or (iii) any loss on any investment
(including without limitation any loss resulting from the sale of a Financial
Asset held in or credited to the Securities Account before its maturity).

SECTION 12. Indemnity.

(a) The Pledgor hereby indemnifies, holds harmless, and agrees to defend the
Trustee, the Securities Intermediary, and each of their respective directors,
officers, employees, attorneys, and agents (each, an “Indemnified Person”) from
and against any and all claims, actions, obligations, liabilities and expenses,
including reasonable defense costs, reasonable investigative fees and costs and
reasonable legal fees and expenses and damages, arising from the performance by
the Trustee and the Securities Intermediary of their respective obligations
under this Security Agreement. The Pledgor shall, upon demand by any Indemnified
Person, promptly pay or reimburse that Indemnified Person for all such expenses,
costs, fees and damages. Notwithstanding the foregoing, the Pledgor (i) shall
not be obligated to indemnify any Indemnified Person from any claim, action,
obligation, liability or expense against or incurred by that Indemnified Person
that is judicially determined (the determination having become final) to be
directly attributable to the gross negligence or willful misconduct of that
Indemnified Person, and

 

8



--------------------------------------------------------------------------------

(ii) shall, upon that final judicial determination, be entitled to recover from
that Indemnified Person all amounts therefore paid hereunder, provided that
before any such judicial determination becomes final, the Pledgor must promptly
pay all amounts demanded by any Indemnified Person.

(b) In addition, and without limiting the provisions of the foregoing
Section 12(a), if the Trustee is required to take any action hereunder to
enforce its rights with respect to the Pledged Collateral, the Trustee’s rights
and duties shall be as set forth in Article VII of the Indenture, and the
Trustee shall be entitled to the benefit of the indemnity and compensation
provisions and all other protections and exculpatory provisions therein.

SECTION 13. Remedies Upon Event of Default. As used herein, “Event of Default”
means (i) any Event of Default as that term is defined in the Indenture, and
(ii) subject to the last sentence of Section 7(a), any breach by the Pledgor of
its representations, warranties, covenants, or agreements herein. If any Event
of Default occurs before the Termination Date and is continuing:

(a) The Trustee (for the benefit of the Holders of the Notes) shall have, in
addition to all other rights given by law, by this Security Agreement, or by the
Indenture, all of the rights and remedies with respect to the Pledged Collateral
of a secured party under the UCC. In addition, with respect to any Pledged
Collateral that shall then be in or shall thereafter come into the possession or
custody or under the control of the Trustee, the Trustee may, upon the written
direction of a majority in aggregate principal amount of the Holders of the
Notes, sell or cause the same to be sold at any broker’s board or at public or
private sale, in one or more sales or lots, for cash or on credit or for future
delivery, without assumption of any credit risk. The purchaser of any Pledged
Collateral so sold shall thereafter hold the same absolutely, free from any
claim, encumbrance or right of any kind whatsoever of, or created by or through,
the Pledgor. The Trustee shall give the Pledgor such notice of the time and
place of any public sale of the Pledged Collateral as is feasible and reasonable
under the circumstances, except no notice of sale shall be required if the
Trustee determines, in its reasonable judgment, that (i) an immediate sale is
necessary because the Pledged Collateral threatens to decline speedily in value
or (ii) the Pledged Collateral is or becomes of a type regularly sold on a
recognized market. To the extent permitted by applicable law, the Pledgor agrees
that any sale of the Pledged Collateral conducted in conformity with reasonable
commercial practices of banks, insurance companies, commercial finance
companies, or other financial institutions disposing of property similar to the
Pledged Collateral shall be deemed to be commercially reasonable. Subject to the
other provisions of this Section 13(a), notice mailed to the Pledgor as provided
in Section 16.1 hereof at least 10 days before the time of the sale or
disposition shall constitute reasonable notice. The Trustee or any Holder of
Notes may, in its own name or in the name of a designee or nominee, buy any of
the Pledged Collateral at any public sale and, if permitted by applicable law,
at any private sale. All expenses (including court costs and reasonable
attorneys’ fees, expenses and disbursements) of, or incident to, the enforcement
of any of the provisions hereof shall be recoverable from the proceeds of the
sale or other disposition of the Pledged Collateral.

(b) The Pledgor shall use its best efforts to do or cause to be done all other
acts as may be necessary to make a sale of all or portion of the Pledged
Collateral under this Section 13 valid and binding and in compliance with any
applicable requirements of

 

9



--------------------------------------------------------------------------------

law. The Pledgor agrees that a breach of any of its covenants in this Section 13
will cause irreparable injury to the Trustee and the Holders of the Notes, that
the Trustee and the Holders of the Notes would have no adequate remedy at law in
respect of that breach and, as a consequence, that each of its covenants in this
Section 13 shall be specifically enforceable against the Pledgor. The Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of these covenants except for a defense that no Event of
Default has occurred.

(c) The Trustee may, without notice to the Pledgor except as required by law and
at any time or from time to time, charge, setoff and otherwise apply all or any
part of the Obligations against the Securities Account or any part thereof.

SECTION 14. Expenses. Except as provided in any fee agreement to the contrary,
the Pledgor shall, promptly upon demand, pay to each of the Trustee and the
Securities Intermediary any and all reasonable expenses, including, without
limitation, the reasonable fees, expenses and disbursements of counsel, experts
and agents, that either the Trustee or the Securities Intermediary may incur in
connection with (a) the review, negotiation and administration of this Security
Agreement, (b) the maintenance and administration of the Securities Account and
the custody, preservation, or sale of, collection from, or other realization
upon, any of the Pledged Collateral, (c) the exercise or enforcement of any of
the rights of the Trustee and the Holders of the Notes hereunder, (d) the
Pledgor’s failure to perform or observe any of the provisions hereof, or (e) any
claim covered by Section 12 hereof.

SECTION 15. Security Interest Absolute. All rights of the Trustee and the
Holders of the Notes and the security interest granted to the Trustee hereunder,
and all obligations of the Pledgor hereunder, shall be absolute and
unconditional under all circumstances, including but not limited to:

(a) any lack of validity or enforceability of the Indenture or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment or performance of, or in
any other term of, any of the Obligations, or any other amendment or waiver of
or any consent to any departure from the Indenture;

(c) any taking, exchange, surrender, release or non-perfection of any other
collateral or any taking, release, amendment, or waiver of any provision of any
guaranty for all or any of the Obligations;

(d) any change, restructuring or termination of the corporate structure or
existence of the Pledgor or any of its affiliates; or

(e) to the extent permitted by applicable law, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Pledgor in
respect of the Obligations or of this Security Agreement.

SECTION 16. Miscellaneous Provisions.

 

10



--------------------------------------------------------------------------------

SECTION 16.1 Notices. Any notice or communication given hereunder shall be
sufficiently given if in writing and delivered in person or mailed by first
class mail, commercial courier service or telecopier communication, addressed as
follows:

if to the Pledgor:

Health Net, Inc.

21650 Oxnard Street

Woodland Hills, California 91367

Attention: General Counsel

Facsimile: (818) 676-7503

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, CA 90071

Attention: Gregg A. Noel

Facsimile: (213) 621-5234

if to the Trustee:

U.S. Bank Trust National Association

100 Wall Street, Suite 1600

New York, New York 10005

Attention: Corporate Trust Services

Facsimile: (212) 809-4993

if to the Securities Intermediary:

U.S. Bank National Association

100 Wall Street, Suite 1600

New York, New York 10005

Attention: Corporate Trust Services

Facsimile: (212) 809-4993

SECTION 16.2 Severability. The provisions of this Security Agreement are
severable. If a court in any jurisdiction holds that a clause or provision is
invalid, illegal or unenforceable, in whole or in part, then that holding shall
affect the validity or enforceability of that clause or provision in that
jurisdiction only, without effect in any other jurisdiction or with respect to
any other clause or provision hereof.

SECTION 16.3 Headings. The headings in this Security Agreement are included for
convenience of reference only, are not to be considered a part hereof, and do
not modify or restrict any of the terms or provisions hereof.

SECTION 16.4 Counterpart Originals. This Security Agreement may be signed in two
or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same agreement.

SECTION 16.5 Irrevocable Agreement. This Security Agreement shall be irrevocable
and the Pledgor shall not have the right to terminate its existence.

 

11



--------------------------------------------------------------------------------

SECTION 16.6 Benefits of Security Agreement. The Pledged Collateral shall be
held by the Securities Intermediary solely for the benefit of the Trustee and
the Holders, subject to the terms of this Security Agreement. Nothing in this
Security Agreement, express or implied, shall give to any person, other than the
parties hereto, their successors hereunder, all Indemnified Persons and (subject
to the provisions of the Indenture) the Holders of the Notes, any legal or
equitable right, remedy or claim. Other than the Persons identified in the
preceding sentence, there are and shall be no third-party beneficiaries of this
Security Agreement. No Holder of Notes shall have any independent rights
hereunder, other than those rights granted to individual Holders of the Notes
under the Indenture.

SECTION 16.7 Amendments, Waivers and Consents. Any amendment or waiver of any
provision of this Security Agreement and any consent to any departure by the
Pledgor from any provision of this Security Agreement shall be effective only if
made or duly given in compliance with all of the terms and provisions of the
Indenture; provided that, the representations and warranties of the parties
hereto may not be amended or waived unless prior written notice is delivered to
the Rating Agencies. Neither the Trustee nor any Holder of Notes shall be
deemed, by any act, delay, indulgence, omission or otherwise, to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. A failure to
exercise, a delay in exercising, or a waiver of any right, power or privilege
hereunder by the Trustee or any Holder of Notes shall not preclude any
subsequent exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein are cumulative, may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.

SECTION 16.8 Interpretation of Agreement. Acceptance of or acquiescence in a
course of performance rendered under this Security Agreement shall not be
relevant to determine the meaning of this Security Agreement, even if the
accepting or acquiescing party had knowledge of the nature of the performance
and an opportunity to object thereto.

SECTION 16.9 Continuing Security Interest; Termination.

(a) This Security Agreement shall create a continuing security interest in and
to the Pledged Collateral, shall be binding upon the Pledgor, its transferees,
successors and assigns, shall inure, together with the rights and remedies of
the Trustee hereunder, to the benefit of the Trustee, the Securities
Intermediary, the Holders of the Notes and their respective successors,
transferees and assigns, and shall remain in full force and effect until the
Termination Date. On or as soon as practicable after the Termination Date, the
Trustee shall, at the Pledgor’s expense, take any reasonable action necessary to
release the security interest created hereby, including the authorization,
execution and delivery of any termination statements prepared and delivered to
it by the Pledgor, and delivery of a certificate in the form attached as Exhibit
C hereto executed by the Securities Intermediary. Any redelivery of the Pledged
Collateral hereunder to the Pledgor shall be without warranty by or recourse to
the Trustee in its capacity as such, except as to the absence of any Liens on
the Pledged Collateral created by or arising through the Trustee, and shall be
at the reasonable expense of the Pledgor.

(b) This Security Agreement will terminate on the date on which all assets in
the Securities Account have been liquidated and applied in accordance with any
applicable provision of Section 6 hereof (the “Termination Date”).

 

12



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Pledgor’s obligations under Sections 12
and 14 shall survive this Security Agreement’s termination.

SECTION 16.10 Survival of Representations and Covenants. All representations,
warranties and covenants of the Pledgor herein shall survive execution and
delivery of this Security Agreement, and shall terminate only on the Termination
Date.

SECTION 16.11 Waivers. The Pledgor waives presentment and demand for payment of
any of the Obligations, protest and notice of dishonor or default with respect
to any of the Obligations, and all other notices to which the Pledgor might
otherwise be entitled, except as otherwise expressly provided herein or in the
Indenture.

SECTION 16.12 Authority of the Trustee and Securities Intermediary.

(a) Each of the Trustee and Securities Intermediary may exercise all rights and
powers granted hereunder, together with any powers reasonably incident hereto.
The Trustee and the Securities Intermediary may perform any of their respective
duties hereunder or in connection with the Pledged Collateral by or through
agents or employees and shall be entitled to retain counsel and to rely
conclusively upon the advice of counsel concerning their rights, powers and
duties hereunder. The Trustee and the Securities Intermediary shall not be
responsible for the validity, effectiveness or sufficiency hereof or of any
document or security furnished in accordance herewith and shall be entitled to
indemnification hereunder from any claims related thereto. The Trustee, the
Securities Intermediary, and their respective directors, officers, employees,
attorneys and agents may conclusively rely on any communication, instrument or
document reasonably believed by them to be genuine and correct and to have been
signed or sent by the proper person or persons.

(b) The Pledgor acknowledges that, as between the Pledgor and the Trustee, with
respect to any action or inaction by the Trustee in connection with the
performance of its duties hereunder, the Trustee shall be conclusively presumed
to be acting as agent for the Holders of the Notes with full and valid authority
so to act or refrain from acting, and the Pledgor may not make any inquiry
respecting that authority.

(c) No provision of this Security Agreement shall require either the Trustee or
the Securities Intermediary to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties or the exercise of any
of its rights and powers hereunder. If, notwithstanding the foregoing, the
Trustee determines to advance funds, the Trustee shall be entitled to
reimbursement thereof from the Pledgor within ten days of demand therefor,
together with interest at the maximum rate permitted by law.

SECTION 16.13 Removal or Resignation of the Securities Intermediary. The
Securities Intermediary may resign by notice to, or be removed by notice from,
the Trustee at any time, except that in either case the Securities
Intermediary’s duties hereunder shall not terminate until the Trustee has
appointed a successor Securities Intermediary, who has accepted the appointment
(by delivery of an agreement substantially in the form hereof), and until all
assets held by the retiring Securities Intermediary have been transferred to the
successor Securities Intermediary in accordance with the Trustee’s instruction.

 

13



--------------------------------------------------------------------------------

SECTION 16.14 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
WAIVER OF DAMAGES.

(a) THIS SECURITY AGREEMENT, THE SECURITIES ACCOUNT, AND THE SECURITIES
ENTITLEMENTS RELATED THERETO SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAW AND RULES 327. ANY
DISPUTE ARISING FROM, RELATED TO, OR IN CONNECTION WITH ANY OF THE FOREGOING, OR
THE RELATIONSHIP AMONG OR THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO,
SHALL LIKEWISE BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. REGARDLESS OF
ANY PROVISION OF ANY OTHER AGREEMENT, FOR PURPOSES OF THE UCC, NEW YORK SHALL BE
DEEMED TO BE THE SECURITIES INTERMEDIARY’S JURISDICTION.

(b) THE PLEDGOR AGREES THAT THE TRUSTEE MAY, IN ITS CAPACITY AS TRUSTEE OR IN
THE NAME AND ON BEHALF OF ANY HOLDER OF NOTES, PROCEED AGAINST THE PLEDGOR OR
THE PLEDGED COLLATERAL IN ANY COURT HAVING PERSONAL OR IN REM JURISDICTION OVER
THE PLEDGOR OR THE PLEDGED COLLATERAL, AS THE CASE MAY BE, TO ENABLE THE TRUSTEE
TO ASSERT A CLAIM OR EXERCISE ITS RIGHTS AND REMEDIES UNDER THIS SECURITY
AGREEMENT. THE PLEDGOR AGREES THAT IT WILL NOT ASSERT ANY COUNTERCLAIM, SETOFF,
OR CROSSCLAIM AGAINST THE TRUSTEE IN ANY PROCEEDING BROUGHT BY THE TRUSTEE UNDER
THIS SECURITY AGREEMENT OR THE INDENTURE OTHER THAN A COUNTERCLAIM, SETOFF, OR
CROSSCLAIM THAT, IF NOT ASSERTED IN THAT PROCEEDING, COULD NOT OTHERWISE BE
BROUGHT OR ASSERTED. THE PLEDGOR WAIVES ANY OBJECTION BASED ON THE GROUNDS OF
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE TRUSTEE’S COMMENCEMENT AND
PROSECUTION OF SUCH A PROCEEDING IN ANY COURT IN THE CITY OF NEW YORK.

(c) THE PLEDGOR AGREES THAT NEITHER ANY HOLDER OF NOTES, THE TRUSTEE, THE
SECURITIES INTERMEDIARY, NOR ANY OTHER INDEMNIFIED PERSON SHALL BE LIABLE TO THE
PLEDGOR FOR LOSSES ARISING FROM, RELATING TO, OR IN CONNECTION WITH THIS
SECURITY AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR IN THE, INDENTURE OR
THE DUTIES IMPOSED HEREUNDER, UNLESS A COURT DETERMINES (THE DETERMINATION
HAVING BECOME FINAL) THAT THE LOSSES RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PERSON ON WHOM THE PLEDGOR SEEKS TO IMPOSE LIABILITY.

(d) TO THE EXTENT PERMITTED BY LAW, THE PLEDGOR WAIVES THE POSTING OF ANY BOND
OTHERWISE REQUIRED OF THE TRUSTEE OR ANY HOLDER OF NOTES IN CONNECTION WITH ANY
JUDICIAL PROCEEDING TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER, ENTERED
AGAINST THE PLEDGOR RELATING TO THIS SECURITY AGREEMENT OR ANY RELATED AGREEMENT
OR DOCUMENT OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER

 

14



--------------------------------------------------------------------------------

OR PRELIMINARY OR PERMANENT INJUNCTION, THIS SECURITY AGREEMENT OR ANY RELATED
AGREEMENT OR DOCUMENT AGAINST THE PLEDGOR.

SECTION 16.15 No Conflict. The Pledgor acknowledges that U.S. Bank National
Association is acting in two capacities in the transactions contemplated herein:
as Trustee under the Indenture and as Securities Intermediary under this
Security Agreement. The Pledgor has requested that U.S. Bank National
Association serve in those two capacities and anticipates that it will enjoy
significant benefits from U.S. Bank National Association’s agreement to do so.
Accordingly, the Pledgor consents to U.S. Bank National Association’s service in
those two capacities and agrees that, if any dispute arises hereunder between
the Pledgor and U.S. Bank National Association, the Pledgor will not assert that
U.S. Bank National Association’s service in those two capacities presented
either an actual or a potential conflict of interest.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Trustee and the Securities Intermediary
have each caused this Security Agreement to be duly executed and delivered as of
the date first above written.

 

Pledgor:

HEALTH NET, INC.

By:  

/s/    WISDOM LU

 

Name: Wisdom Lu

 

Title: Treasurer and Chief Investment Officer

[Security and Control Agreement]



--------------------------------------------------------------------------------

Trustee:

U.S. BANK TRUST NATIONAL ASSOCIATION,

as Trustee

By:   /s/    JEAN CLARKE  

Name: Jean Clarke

 

Title: Assistant Vice President

Securities Intermediary:

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

By:   /s/    PATRICK J. CROWLEY  

Name: Patrick J. Crowley

 

Title: Vice President

[Security and Control Agreement]



--------------------------------------------------------------------------------

Schedule I

PLEDGED SECURITIES



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE

On and as of June 23, 2006 and in accordance with Section 3(c) of the Security
and Control Agreement, dated of even date herewith (the “Security Agreement”),
by and among Health Net, Inc. (the “Pledgor”), U.S. Bank Trust National
Association, as indenture trustee (the “Trustee”) for the holders of the
Pledgor’s $400,000,000 aggregate principal amount of 8-3/8% Senior Notes due
2011 (the “Notes”), and U.S. Bank National Association, as securities
intermediary (the “Securities Intermediary”), the undersigned officers of the
Trustee and the Securities Intermediary, on behalf of the Trustee and the
Securities Intermediary respectively, hereby make the following certifications
to the Pledgor. Capitalized terms used and not defined in this certificate have
the meanings given them in the Security Agreement or in the documents referenced
therein.

1. Substantially contemporaneously with the execution and delivery of this
Certificate, the Trustee has established and will maintain the Securities
Account with the Securities Intermediary. The Securities Intermediary has
received the Pledged Securities. The Securities Intermediary has made or will
(upon purchase of the Pledged Securities) make appropriate book entries in its
records establishing that the Pledged Securities and the Trustee’s Security
Entitlement thereto have been credited to and are held in the Securities
Account.

2. The Trustee has established and maintained and will maintain the Securities
Account, all Security Entitlements thereto, and all rights with respect to the
Pledged Collateral solely in its capacity as Trustee and has not asserted and
will not assert any claim to or interest in the Pledged Collateral except in
that capacity.

3. The Trustee and the Securities Intermediary have acquired their Security
Entitlements to the Pledged Securities for value and without notice of any
adverse claim thereto but, with the Pledgor’s permission, have not performed any
UCC searches with respect thereto. Without limiting the generality of the
foregoing, neither the Pledged Securities nor the Security Entitlements thereto
of the Securities Intermediary and the Trustee are, to their knowledge, subject
to any Lien granted by either of them in favor of any other securities
intermediary or any other person.

4. Each signatory represents and warrants that he or she is duly authorized to
execute this certificate.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has executed this Certificate on
behalf of the Trustee and the Securities Intermediary, respectively, on the date
first shown above.

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

as Trustee

By:       

Name:

 

Title:

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

By:       

Name:

 

Title:

[Trustee and Securities Intermediary Certificate]



--------------------------------------------------------------------------------

EXHIBIT B

RATINGS NOTICE

[date]

U.S. Bank Trust National Association

100 Wall Street, Suite 1600

New York, New York 10005

Attention: Corporate Trust Services

U.S. Bank National Association

100 Wall Street, Suite 1600

New York, New York 10005

Attention: Corporate Trust Services

Ladies and Gentlemen:

The undersigned are authorized officers of Health Net, Inc. (the “Company”). We
refer you to the (i) the Indenture, dated as of April 12, 2001, between the
Company and U.S. Bank Trust National Association, as Trustee (the “Trustee”), as
supplemented by the First Supplemental Indenture, dated as of June 23, 2006; and
(ii) the Security and Control Agreement, dated as of June 23, 2006 (the
“Security Agreement”), among the Company, Trustee and U.S. Bank National
Association, as Securities Intermediary. Unless otherwise indicated, capitalized
terms used but not otherwise defined herein have the meanings given them, as
applicable, in the Security Agreement or in the documents referenced therein.

In our capacities as officers of the Company, we hereby certify:

(i) that both of the Rating Agencies have ascribed to the Notes a rating of
Investment Grade;

(ii) the Company hereby elects to redeem all of the outstanding Notes pursuant
to Article V of the Indenture;

We hereby request that the Securities Intermediary give notice to the Holders of
Notes of the redemption. The Company hereby instructs the Securities
Intermediary to specify [date] as the “Redemption Date” (as defined in the
Indenture) and that the redemption price shall be calculated in accordance with
Paragraph 6 of the Notes.

In addition, the Company hereby requests, in accordance with Section 6 of the
Security Agreement, that the Securities Intermediary cause the liquidation of
sufficient assets in the Securities Account and deliver sufficient net
liquidation proceeds (after deducting any applicable Securities Intermediary and
Trustee fees and charges) to the Trustee to redeem all of the Notes in
accordance with the Notice of Redemption and the Indenture, in accordance with
the wire instructions given below.



--------------------------------------------------------------------------------

The undersigned signatories represent and warrant that he or she is authorized
to execute this Certificate and Notice on the Company’s behalf and that to the
best of his or her knowledge, all of the Company’s certifications herein are
true and correct.

 

HEALTH NET, INC.

By:       

Name:

Title:

By:       

Name:

Title:

Wire Instructions:

[to come]



--------------------------------------------------------------------------------

Exhibit C

CERTIFICATE

On and as of [                    ], 2006 and in accordance with
Section 16.9(a) of the Security and Control Agreement, dated as of June 23, 2006
(the “Security Agreement”), by and among Health Net, Inc. (the “Pledgor”), U.S.
Bank Trust National Association, as indenture trustee (the “Trustee”) for the
holders of the Pledgor’s $400,000,000 aggregate principal amount of 8-3/8%
Senior Notes due 2011 (the “Notes”), and U.S. Bank National Association, as
securities intermediary (the “Securities Intermediary”), the undersigned officer
of the Securities Intermediary, on behalf of the Securities Intermediary, hereby
certifies that, as of the date hereof, all assets in the Securities Account (as
defined in the Security Agreement) have been liquidated and applied in
accordance with Section 6.1 of the Security Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has executed this Certificate on
behalf of the Securities Intermediary, on the date first shown above.

 

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

By:       

Name:

 

Title:

[Securities and Control Agreement Termination Certificate]